UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to . Commission file number: 000-50644 Cutera, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0492262 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 3240 Bayshore Blvd., Brisbane, California 94005 (Address of principal executive offices) (415) 657-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes¨Nox The number of shares of Registrant’s common stock issued and outstanding as of April 26, 2011 was 13,721,045. CUTERA, INC. FORM 10-Q TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 23 PART II OTHER INFORMATION Item 1 Legal Proceedings 24 Item 1A Risk Factors 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 Defaults Upon Senior Securities 35 Item 4 [Removed and Reserved] 35 Item 5 Other Information 35 Item 6 Exhibits 35 Signature 36 i Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CUTERA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) March 31, December, 31, Assets Current assets: Cash and cash equivalents $ $ Marketable investments Accounts receivable, net Inventories, net Deferred tax asset 14 63 Other current assets and prepaid expenses Total current assets Property and equipment, net Long-term investments Intangibles, net Deferred tax asset, net of current portion Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred rent Deferred revenue, net of current portion Income tax liability Total liabilities Commitments and Contingencies (Note 8) Stockholders’ equity: Common stock 14 14 Additional paid-in capital Retained earnings Accumulated other comprehensive loss (1,576 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended March 31, Net revenue $ $ Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Loss from operations ) ) Interest and other income, net Loss before income taxes ) ) Provision for income taxes 32 47 Net loss $ ) $ ) Net loss per share: Basic and Diluted $ ) $ ) Weighted-average number of shares used in per share calculations: Basic and Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Depreciation and amortization Provision for excess and obsolete inventories ) ) Provision for doubtful accounts receivable (9 ) ) Gain on sale of marketable investments, net — ) Change in deferred tax asset 53 (3 ) Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets and prepaid expenses Accounts payable Accrued liabilities ) ) Deferred rent (3 ) ) Deferred revenue ) ) Income tax liability 2 ) Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of property and equipment ) ) Proceeds from sales of marketable investments Proceeds from maturities of marketable investments Purchase of marketable investments ) ) Net cash provided by investing activities Cash flows from financing activities: Proceeds from exercise of stock options and employee stock purchase plan 74 Net cash provided by financing activities 74 Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents CUTERA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Summary of Significant Accounting Policies Description of Operations and Principles of Consolidation. Cutera, Inc. (Cutera or the Company) is a global provider of laser and light-based aesthetic systems for practitioners worldwide. The Company designs, develops, manufactures, and markets the CoolGlide, Xeo, Solera, GenesisPlus and Excel V product platforms for use by physicians and other qualified practitioners to allow its customers to offer safe and effective aesthetic treatments to their customers. The Xeo and Solera platforms offer multiple hand pieces and applications, which allow customers to upgrade their systems (Upgrade revenue). In addition to systems and upgrade revenue, the Company generates revenue from the sale of post warranty service contracts, providing services for products that are out of warranty, Titan hand piece refills, and dermal fillers and cosmeceuticals. Headquartered in Brisbane, California, the Company has wholly-owned subsidiaries in Australia, Canada, France, Japan, Spain, Switzerland and United Kingdom that market, sell and service its products outside of the United States. The Condensed Consolidated Financial Statements include the accounts of the Company and its subsidiaries. All inter-company transactions and balances have been eliminated. Business Segment In accordance with the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 280 guidance on disclosures about segments of an enterprise and related information, operating segments are identified as components of an enterprise about which separate discrete financial information is available for evaluation by the chief operating decision maker, or decision-making group, in making decisions how to allocate resources and assess performance. Our chief decision maker, as defined under the FASB’s ASC 280 guidance, is a combination of the Chief Executive Officer; and the Executive Vice President and Chief Financial Officer. To date, the Company has viewed its operations, managed its business, and used one measurement of profitability for the one operating segment – the sale of aesthetic medical equipment and services, and distribution of cosmeceuticals and dermal filler products, to qualified medical practitioners. In addition, substantially all of the Company’s long-lived assets are located in one facility in the United States. As a result, the financial information disclosed in the Company’s Condensed Consolidated Financial Statements represents all of the material financial information related to the Company’s operating segment. Unaudited Interim Financial Information The financial information filed is unaudited. The Condensed Consolidated Financial Statements included in this report reflect all adjustments (consisting only of normal recurring adjustments) that the Company considers necessary for the fair statement of the results of operations for the interim periods covered and of the financial condition of the Company at the date of the interim balance sheet. The December 31, 2010 Condensed Consolidated Balance Sheet was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles in the United States of America (GAAP). The results for interim periods are not necessarily indicative of the results for the entire year or any other interim period. The Condensed Consolidated Financial Statements should be read in conjunction with the Company’s financial statements and the notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission, or SEC, on March 15, 2011. Use of Estimates The preparation of interim Condensed Consolidated Financial Statements in conformity with GAAP requires the Company’s management to make estimates and assumptions that affect the amounts reported and disclosed in the Condensed Consolidated Financial Statements and the accompanying notes. Actual results could differ materially from those estimates. On an ongoing basis, the Company evaluates these estimates, including those related to warranty obligation, sales commission, accounts receivable and sales allowances, provision for excess and obsolete inventories, fair values of marketable and long-term investments, fair values of acquired intangible assets, useful lives of intangible assets and property and equipment, recoverability of deferred tax assets, and effective income tax rates, among others. Management bases these estimates on historical experience and on various other assumptions that are believed to be reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities. Significant Accounting Policies The Company’s significant accounting policies are disclosed in the Company’s annual report on Form 10-K for the year ended December 31, 2010 filed with the SEC on March 15, 2011, and have not changed significantly as of March 31, 2011, except for the accounting standard on revenue recognition explained below. 4 Table of Contents Revenue Recognition The FASB amended the accounting standards for multiple deliverable revenue arrangements to: · provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and how the consideration should be allocated; · require an entity to allocate revenue in an arrangement using estimated selling price (ESP) of deliverables if a vendor does not first have vendor-specific objective evidence (VSOE) of selling price or secondly does not have third-party evidence (TPE) of selling price; and · eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. Multiple-element arrangements - A multiple-element arrangement includes the sale of one or more tangible product offerings with one or more associated services offerings, each of which are individually considered separate units of accounting. The determination of the Company’s units of accounting did not change with the adoption of the new revenue recognition guidance and as such the Company allocates revenue to each element in a multiple-element arrangement based upon the relative selling price of each deliverable. When applying the relative selling price method, the Company determines the selling price for each deliverable using VSOE of selling price, if it exists, or TPE of selling price. If neither VSOE nor TPE of selling price exist for a deliverable, the Company uses its best estimate of selling price for that deliverable. Revenue allocated to each element is then recognized when the other revenue recognition criteria are met for each element. The above mentioned update was effective for the Company from January 1, 2011 and the Company elected to apply it prospectively to new or materially modified revenue arrangements after its effective date. The above mentioned update did not have a material impact on the Company’s financial position or results of operations for the quarter endedMarch 31, 2011 and does not change the units of accounting for its revenue transactions.The Company’s assessment considered that the amounts recorded as revenue for delivered elements are limited to the amounts not contingent on the future delivery of products or services. The new accounting guidance for revenue recognition is not expected to have a significant effect on revenue when applied to the Company’s multiple element arrangements based on the existence of TPE of selling prices for the typical undelivered elements in most of the Company’s product and service offerings. The new accounting standard, if applied to the year ended December 31, 2010, would not have had a material impact on our revenue for that year. Note 2. Balance Sheet Details Cash and Cash Equivalents, Marketable Investments and Long-Term Investments: The Company considers all highly liquid investments, with an original maturity of three months or less at the time of purchase, to be cash equivalents. Investments in debt securities are accounted for as “available-for-sale” securities, carried at fair value with unrealized gains and losses reported in other comprehensive loss, held for use in current operations and classified in current assets as “Marketable investments” and in long term assets as “Long-term investments.” 5 Table of Contents The following tables summarize cash, cash equivalents, marketable investments and long-term investments (in thousands): March 31, December 31, Cash and cash equivalents: Cash $ $ Cash equivalents: Money market funds Commercial paper Total cash and cash equivalents Marketable investments: U.S. government notes U.S. government agencies Municipal securities Commercial Paper Corporate debt securities ARS — Total marketable investments Long-term investments in ARS Total cash, cash equivalents, marketable investments and long term investments $ $ The following table summarizes unrealized gains and losses related to our marketable investments and long term investments, both designated as available-for-sale (in thousands): March 31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Market Value Cash and cash equivalents $ $ — $ — $ Marketable investments U.S. government notes 6 — U.S. government agencies 11 ) Municipal securities 10 (6 ) Commercial Paper 6 — Corporate debt securities 56 ) ARS — — Total marketable investments 89 ) Long-term investment in ARS — ) Total cash, cash equivalents, marketable investments and long-term investments $ $ 89 $ ) $ 6 Table of Contents December 31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Market Value Cash and cash equivalents $ $ — $ — $ Marketable investments U.S. government notes 1 — U.S. government agencies 17 ) Municipal securities 2 ) Commercial Paper 7 (1 ) Corporate debt securities 55 ) Total marketable investments 82 ) Long-term investment in ARS — ) Total cash, cash equivalents, marketable investments and long-term investments $ $ 82 $ ) $ The following table summarizes the estimated fair value of our marketable investments and long-term investments classified by the contractual maturity date of the security as of March 31, 2011 (in thousands): Amount Due in less than one year $ Due in 1 to 3 years Due in 3 to 5 years — Due in 5 to 10 years — Due in greater than 10 years $ Fair Value of Financial Instruments: Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy distinguishes between (1) market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2) an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: · Level 1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities. · Level 2: Directly or indirectly observable inputs as of the reporting date through correlation with market data, including quoted prices for similar assets and liabilities in active markets and quoted prices in markets that are not active. Level 2 also includes assets and liabilities that are valued using models or other pricing methodologies that do not require significant judgment since the input assumptions used in the models, such as interest rates and volatility factors, are corroborated by readily observable data from actively quoted markets for substantially the full term of the financial instrument. · Level 3: Unobservable inputs that are supported by little or no market activity and reflect the use of significant management judgment. These values are generally determined using pricing models for which the assumptions utilize management’s estimates of market participant assumptions. In determining fair value, the Company utilizes valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible as well as considers counterparty credit risk in its assessment of fair value. 7 Table of Contents As of March 31, 2011, financial assets measured and recognized at fair value on a recurring basis and classified under the appropriate level of the fair value hierarchy as described above was as follows (in thousands): Level 1 Level 2 Level 3 Total Cash equivalents $ $ — $ — $ Short-term marketable investments: Available-for-sale securities — Long-term investments: Available-for-sale ARS — — Total assets at fair value $ The Company’s Level 1 financial assets are money market funds and highly liquid debt instruments of U.S. federal and municipal governments and their agencies with stated maturities of three months or less from the date of purchase, whose fair values are based on quoted market prices. The Company’s Level 2 financial assets are highly liquid debt instruments of U.S. federal and municipal governments and their agencies as well as corporate bonds issued with a Federal Deposit Insurance Corporations (FDIC) guarantee under the U.S. Treasury Department’s Temporary Liquidity Guarantee Program (TLGP). These securities have stated maturities of greater than three months, whose fair values are obtained from readily-available pricing sources for the identical underlying security that may, or may not, be actively traded. At March 31, 2011, observable market information was not available to determine the fair value of the Company’s Auction Rate Securities (ARS) investments. Therefore, the fair value is based on valuation models that relied on Level 3 inputs including those that are based on expected cash flow streams and collateral values, assessments of counterparty credit quality, default risk underlying the security, market discount rates and overall capital market liquidity. The valuation of the Company’s ARS investment portfolio is subject to uncertainties that are difficult to predict. Factors that may impact the valuations in the future include changes to credit ratings of the securities, as well as to the underlying assets supporting those securities, rates of default of the underlying assets, underlying collateral value, discount rates, counterparty risk and ongoing strength and quality of market credit and liquidity. These financial instruments are classified within Level 3 of the fair value hierarchy. The table presented below summarizes the change in carrying value associated with Level 3 financial assets, which represents the Company’s investment in ARS for the three months ended March 31, 2011 (in thousands): March 31, 2011 Balance at December 31, 2010 $ Total gains or losses (realized or unrealized): Included in earnings (or changes in net assets) — Included in other comprehensive income (loss) Purchases, issuance, and settlements ) Transfers in and/or out of Level 3 — Balance at March 31, 2011 $ Inventories: Inventories consist of the following (in thousands): March 31, December 31, Raw materials $ $ Finished goods Total $ $ 8 Table of Contents Intangible Assets: Intangible assets comprise a patent sublicense acquired from Palomar in 2006 and a technology sublicense acquired in 2002. The components of intangible assets were as follows (in thousands): March 31, 2011 Gross Carrying Amount Accumulated Amortization Amount Net Carrying Amount Patent sublicense $ $ $ Technology sublicense 61 Total $ $ $ December 31, 2010 Gross Carrying Amount Accumulated Amortization Amount Net Carrying Amount Patent sublicense $ $ $ Technology sublicense 75 Total $ $ $ Amortization expense for intangible assets was $48,000 for the three months ended March 31, 2011 and 2010. Based on intangible assets recorded at March 31, 2011, and assuming no subsequent additions to, or impairment of the underlying assets, the remaining estimated annual amortization expense is expected to be as follows (in thousands): Fiscal Year Ending December 31, Amount 2011 (remainder) $ 11 Thereafter — Total $ Note 3. Warranty and Service Contract Warranty Obligations The Company historically provided a standard one-year or two-year warranty coverage on its systems. Beginning in September 2009, the Company changed its warranty policy to a one-year standard warranty on all systems. Warranty coverage provided is for labor and parts necessary to repair the systems during the warranty period. The Company accounts for the estimated warranty cost of the standard warranty coverage as a charge to costs of revenue when revenue is recognized. The estimated warranty cost is based on historical product performance. To determine the estimated warranty reserve, the Company utilizes actual service records to calculate the average service expense per system and applies this to the equivalent number of units exposed under warranty. The Company updates these estimated charges every quarter. The following table provides the changes in the product warranty accrual for the three months ended March 31, 2011 and 2010 (in thousands): March 31, Beginning Balance $ $ Add:Accruals for warranties issued during the period Less:Settlements made during the period ) ) Ending Balance $ $ 9 Table of Contents Deferred Service Contract revenue Service contract revenue is recognized on a straight-line basis over the period of the applicable extended warranty contract. The following table provides changes in deferred service contract revenue for the three months ended March 31, 2011 and 2010 (in thousands): March 31, Beginning Balance $ $ Add:Payments received Less:Revenue recognized ) ) Ending Balance $ $ Costs incurred under service contracts were $1.1 million for the three months ended March 31, 2011 and 2010 and are recognized as incurred. Note 4. Stock-based Compensation Expense Total pre-tax stock-based compensation expense by department recognized during the three months ended March 31, 2011 and 2010 was as follows (in thousands): Three Months Ended March 31, Cost of revenue $ $ Sales and marketing Research and development 96 General and administrative Total stock-based compensation expense $ $ Note 5. Net Loss Per Share Basic net loss per share is calculated by dividing net loss by the weighted-average number of common shares outstanding during the year. Diluted net loss per common share is the same as basic net loss per common share, as the effect of the potential common stock equivalents is anti-dilutive and as such is excluded from the calculations of the diluted net loss per share. Weighted Average Shares Outstanding The following table sets forth the computation of basic and diluted net loss and the weighted average number of shares used in computing basic and diluted net loss per share (in thousands): Three Months Ended March 31, Numerator: Net loss – Basic and Diluted $ ) $ ) Denominator: Weighted-average number of common shares outstanding used in computing basic and diluted net loss per share Anti-dilutive securities The following number of shares outstanding, prior to the application of the treasury stock method, were excluded from the computation of diluted net loss per common share for the periods presented because including them would have had an anti-dilutive effect (in thousands): Three Months Ended March 31, Options to purchase common stock Restricted stock units 66 — Employee stock purchase plan shares 22 23 Total 10 Table of Contents Note 6. Income Taxes The Company’s income tax provision for the three months ended March 31, 2011 and 2010, was primarily related to income taxes of the Company’s non U.S. operations. The Company recorded an income tax provision of $32,000 during the three months ended March 31, 2011 and $47,000 during the three months ended March 31, 2010. The Company utilizes the asset and liability method of accounting for income taxes, under which deferred taxes are determined based on the temporary differences between the financial statement and tax basis of assets and liabilities using tax rates expected to be in effect during the years in which the basis differences reverse. A valuation allowance is recorded when it is more likely than not that some of the deferred tax assets will not be realized. As of March 31, 2011 and December 31, 2010, the Company had a 100% valuation allowance against its U.S. deferred tax assets. Significant management judgment is required in determining any valuation allowance recorded against deferred tax assets. In evaluating the ability to recover deferred tax assets, the Company considered available positive and negative evidence giving greater weight to its recent cumulative losses and its ability to carryback losses against prior taxable income and lesser weight to its projected financial results due to the challenges of forecasting future periods. The Company also considered, commensurate with its objective verifiability, the forecast of future taxable income including the reversal of temporary differences and the implementation of feasible and prudent tax planning strategies. As of March 31, 2011, there were no material changes to either the nature or the amounts of the uncertain tax positions previously determined and disclosed pursuant to FASB ASC Topic 740 as of December 31, 2010. Note 7. Comprehensive Loss Comprehensive loss generally represents all changes in stockholders’ equity except those resulting from investments or contributions by stockholders. The Company’s unrealized gains and loss, net on marketable investments represents the only component of other comprehensive loss that is excluded from net loss. The changes in components of comprehensive loss for the periods presented were as follows (in thousands): Three Months Ended March 31, Net loss $ ) $ ) Net change in unrealized gain/(loss) on available for sale securities, net of tax (66 ) Comprehensive loss $ ) $ ) Note 8. Commitments and Contingencies Facility Leases The Company leases its Brisbane, California, office and manufacturing facility under a non-cancelable operating lease which expires on December 31, 2017. In addition, the Company has leased office facilities in certain international countries, including: Japan, Switzerland, France, and Spain. As of March 31, 2011, the Company was committed to minimum lease payments for facilities and other leased assets under long-term non-cancelable operating leases as follows (in thousands): Fiscal Year Ending December 31, Amount 2011 (remainder) $ Thereafter Future minimum rental payments $ Purchase Commitments The Company maintains certain open inventory purchase commitments with its suppliers to ensure a smooth and continuous supply for key components. The Company’s liability in these purchase commitments is generally restricted to a forecasted time-horizon as agreed between the parties. These forecasted time-horizons can vary among different suppliers. The Company’s open inventory purchase commitments were not material at March 31, 2011. Litigation The Company is named from time to time as a party to product liability and contractual lawsuits in the normal course of its business. As of March 31, 2011, the Company was not a party to any material pending litigation. 11 Table of Contents Indemnifications In the normal course of business, the Company enters into agreements that contain a variety of representations, warranties, and indemnification obligations. For example, the Company has entered into indemnification agreements with each of its directors and executive officers. The Company’s exposure under its various indemnification obligations is unknown and not reasonably estimable as they involve future claims that may be made against the Company. As such, the Company has not accrued any amounts for such obligations. Note 9. Subsequent Events Management evaluated all activity of the Company through May 2, 2011 and concluded that no subsequent events have occurred that would require recognition in the Condensed Consolidated Financial Statements or disclosure in Notes to Condensed Consolidated Financial Statements as of March 31, 2011. 12 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Caution Regarding Forward-Looking Statements The following discussion should be read in conjunction with the attached condensed consolidated financial statements and notes thereto, and with our audited consolidated financial statements and notes thereto for the fiscal year ended December 31, 2010 as contained in our annual report on Form 10-K filed with the SEC on March 15, 2011. This quarterly report, including the following sections, contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Throughout this report, and particularly in this Item 2, the forward-looking statements are based upon our current expectations, estimates and projections and reflect our beliefs and assumptions based upon information available to us at the date of this report. In some cases, you can identify these statements by words such as “may,” “might,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue,” and other similar terms. These forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties, and assumptions that are difficult to predict. Our actual results, performance or achievements could differ materially from those expressed or implied by the forward-looking statements. These forward-looking statements include, but are not limited to, statements relating to our future financial performance, the ability to grow our business, increase our revenue, manage expenses, generate additional cash, achieve and maintain profitability, develop and commercialize existing and new products and applications, and improve the performance of our worldwide sales and distribution network, and the outlook regarding long term prospects. These forward-looking statements involve risks and uncertainties. The cautionary statements set forth below and those contained in Part II, Item 1A – “Risk Factors” commencing on page24, identify important factors that could cause actual results to differ materially from those predicted in any such forward-looking statements. We caution you to not place undue reliance on these forward-looking statements, which reflect management’s analysis and expectations only as of the date of this report. We undertake no obligation to update forward-looking statements to reflect events or circumstances occurring after the date of this Form 10-Q. Introduction The Management’s Discussion and Analysis, or MD&A, is organized as follows: · Executive Summary. This section provides a general description and history of our business, a brief discussion of our product lines and the opportunities, trends, challenges and risks we focus on in the operation of our business. · Critical Accounting Policies and Estimates. This section describes the key accounting policies that are affected by critical accounting estimates. · Recent Accounting Pronouncements. This section describes the issuance and effect of new accounting pronouncements that may be applicable to us. · Results of Operations. This section provides our analysis and outlook for the significant line items on our Consolidated Statements of Operations. · Liquidity and Capital Resources. This section provides an analysis of our liquidity and cash flows, as well as a discussion of our commitments that existed as of March 31, 2011. 13 Table of Contents Executive Summary Company Description We are a global medical device company specializing in the design, development, manufacture, marketing and servicing of laser and light-based aesthetics systems for practitioners worldwide. We offer easy-to-use products based on five platforms — CoolGlide®, Xeo®, Solera®,GenesisPlusTM and Excel VTM — each of which enables physicians and other qualified practitioners to perform safe and effective aesthetic procedures for their customers. In addition to systems and upgrade revenue,we generate revenue from the sale of post warranty service contracts, providing services for products that are out of warranty, Titan hand piece refills, and dermal fillers and cosmeceuticals. Our corporate headquarters and U.S. operations are located in Brisbane, California, from where we conduct our manufacturing, warehousing, research and development, regulatory, sales and marketing, service, and administrative activities. In the United States, we market, sell and service our products through direct sales and service employees, and a distribution relationship with PSS World Medical Shared Services, Inc. (“PSS”), a wholly owned subsidiary of PSS World Medical which has over 700 sales representatives serving physician offices throughout the United States. We also sell certain items such as our Titan hand piece refills and marketing brochures online. International sales are generally made through direct sales employees and a worldwide distributor network in over 35 countries. Outside of the United States, we have a direct sales presence in Australia, Canada, France, Japan, Spain, Switzerland and the United Kingdom. Products Our revenue is derived from the sale of Products, Upgrades, Service, Titan hand piece refills, and Dermal fillers and cosmeceutical products. Product revenue represents the sale of a system. A system consists of a console that incorporates a universal graphic user interface, a laser and/or light-based module, control system software and high voltage electronics; as well as one or more hand pieces. However, depending on the application, the laser or light-based module is sometimes contained in the hand piece such as with our Pearl and Pearl Fractional applications instead of within the console. We offer our customers the ability to select the system that best fits their practice at the time of purchase and then to cost-effectively add applications to their system as their practice grows. This provides customers the flexibility to upgrade their systems whenever they want and provides us with a source of recurring revenue which we classify as Upgrade revenue. Service revenue relates to amortization of pre-paid service contract revenue and receipts for time and materials services on out-of-warranty products. Titan hand piece refill revenue is associated with our Titan hand piece which requires replacement of the optical source after a set number of pulses have been used. In Japan, we distribute BioForm, Inc.’s (BioForm) Radiesse® dermal filler product and Obagi’s cosmeceutical products. Significant Business Trends Growth We believe that our ability to grow revenue will be primarily dependent on the following: · Continuing to expand our product offerings. · Ongoing investment in our global sales and marketing infrastructure. · Use of clinical results to support new aesthetic products and applications. · Enhanced luminary development and reference selling efforts (to develop a location where our products can be displayed and used to assist in selling efforts). · Customer demand for our products. · Consumer demand for the application of our products. · Marketing to physicians in the core dermatology and plastic surgeon specialties, as well as outside those specialties. · Generating ongoing revenue from our growing installed base of customers through the sale of Service, Upgrade, Titan hand piece refills, and Dermal fillers and cosmeceutical products. 14 Table of Contents U.S. Revenue Our U.S. revenue decreased by $340,000, or 7%, in the three months ended March 31, 2011, compared to the same period in 2010. We believe this decrease was primarily attributable to : · A decline in our Titan refill revenue resulting from voluntary recall of certain Titan XL hand pieces that commenced in the second quarter of 2010. All customers that had a Titan XL hand piece subject to the recall were provided with fully refilled hand pieces, which delayed their purchase of a refill. · A decline in U.S. Service revenue due primarily to a decline in contract amortizations attributable to fewer customers purchasing extended service contracts at the time of their system purchases in 2009 and 2010. International Revenue International revenue decreased by $1.8 million, or 19%, in the three months ended March 31, 2011, compared to the same period in 2010. This decrease was due primarily attributable to: · The recent earthquake disaster in Japan, which resulted in both our inability to complete deliveries to certain customers as well as our inability to solicit new orders in the second half of March; · Lower revenue from our European distributor countries; partially offset by · Higher revenue from our Asia Pacific distributors; and · An increase in our Dermal filler and cosmeceuticals revenue as a result of the distribution of Obagi products beginning in February 2010. Voluntary Titan XL Recall In 2010, we initiated a voluntary recall of our Titan XL hand pieces. As part of the voluntary recall program, we provided our customers with a fully “refilled” Titan XL hand piece. As a result of this voluntary recall, our Titan hand piece refill revenue decreased 20% in the three months ended March 31, 2011, compared to the same period in 2010. Further, in our results of operations for the first quarter ended March 31, 20101, we recorded an expense of $425,000 for the estimated cost of this voluntary recall. These factors adversely affected our gross margin in the first quarter of 2010. Factors that May Impact Future Performance. Our industry is impacted by numerous competitive, regulatory and other significant factors. The recent earthquake and tsunami in Japan had a negative impact on our Japanese business and operations. As a result, our future business may be impacted by how fast the Japanese economy, the infrastructure and consumer sentiments returns to their pre-catastrophe levels. Our industry is highly competitive and our future performance depends on our ability to compete successfully. Additionally, our future performance is dependent upon our ability to continue to expand our product offerings, develop innovative technologies, obtain regulatory clearances for our products, protect the proprietary technology of our products and our manufacturing processes, manufacture our products cost-effectively, and successfully market and distribute our products in a profitable manner. If we fail to execute on the aforementioned initiatives, our business would be adversely affected. A detailed discussion of these and other factors that could impact our future performance are provided in Part II, Item 1A “Risk Factors” section below. Critical Accounting Policies and Estimates. The preparation of our Condensed Consolidated Financial Statements and related disclosures in conformity with generally accepted accounting principles in the United States, or GAAP, requires us to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses. These estimates, judgments and assumptions are based on historical experience and on various other factors that we believe are reasonable under the circumstances. We periodically review our estimates and make adjustments when facts and circumstances dictate. To the extent that there are material differences between these estimates and actual results, our financial condition or results of operations will be affected. Critical accounting estimates, as defined by the Securities and Exchange Commission (SEC), are those that are most important to the portrayal of our financial condition and results of operations and require our management’s most difficult and subjective judgments and estimates of matters that are inherently uncertain. The accounting policies and estimates that we consider to be critical, subjective, and requiring judgment in their application are summarized in “Item 7—Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our Annual Report on Form 10-K for the year ended December 31, 2010 filed with SEC on March 15, 2011. There have been no significant changes to the accounting policies and estimates disclosed in our Form 10-K. Recent Accounting Pronouncements For a full description of recent accounting updates, including the respective expected dates of adoption and effects on results of operations and financial condition see Note 1 “Summary of Significant Accounting Policies – Recent Accounting Updates” in the Notes to Condensed Consolidated Financial Statements in Part I, Item 1 of this Form 10-Q. 15 Table of Contents Results of Operations The following table sets forth selected consolidated financial data for the periods indicated, expressed as a percentage of total revenue, net. Three Months Ended March 31, Operating Ratio: Net revenue 100 % 100 % Cost of revenue 45 % 42 % Gross margin 55 % 58 % Operating expenses: Sales and marketing 51 % 46 % Research and development 19 % 11 % General and administrative 20 % 16 % Total operating expenses 90 % 73 % Loss from operations (35 )% (15 )% Interest and other income, net 2 % 1 % Loss before income taxes (33 )% (14 )% Provision (benefit) from income taxes — % (1 )% Net loss (33 )% (15 )% Percentages in this table and throughout our discussion and analysis of financial condition and results of operations may reflect rounding adjustments. Total Net Revenue Three Months Ended March 31, (Dollars in thousands) % Change Revenue mix by geography: United States $ % $ International (19) % Consolidated total revenue $ % $ United States as a percentage of total revenue 36 % 33 % International as a percentage of total revenue 64 % 67 % Revenue mix by product category: Products $ % $ Upgrades % Service — % Titan hand piece refills % Dermal filler and cosmeceuticals % Consolidated total revenue $ % $ Discussion of Revenue by Product Type: Products Revenue As explained in more detail in the Products section of the Executive Summary above, some of our Products consist of a configurable system platform that includes a console and one or more hand pieces. Each Product is configured to give our customers the ability to select the combination of platform and hand pieces that provides the applications that best fit their practice. Products revenue decreased 28% in the three months ended March 31, 2011, compared to the same period in 2010. This decrease was primarily attributable to: · The recent earthquake disaster in Japan, which resulted in both our inability to complete deliveries to certain customers as well as our inability to solicit new orders in the second half of March; · Lower revenue from our European distributor countries; · A decline in our weighted average selling price (ASPs) due to: fewer premium hand pieces being purchased, a shift towards a larger percentage of lower priced products; which was partially offset by · Higher revenue from Australia and our Asia Pacific distributors. 16 Table of Contents Upgrades Revenue As explained in more detail in the Products section of the Executive Summary above, our configurable system platforms allow customers to add applications to their existing systems to meet the changing needs of their practices. In some cases, when certain applications are desired that are only available on a platform other than the one owned by the customer, the upgrades revenue will include a platform exchange and additional hand pieces. Upgrades revenue decreased 32% in the three months ended March 31, 2011, compared to the same period in 2010. This decrease was due primarily to a decline in the number of hand piece upgrades sold and a decline in the ASPs primarily of our premium hand pieces ─ Pearl, Pearl Fractional and Titan. In the past, we introduced new products that allowed existing customers to upgrade their previously purchased systems to take benefit of the additional capabilities, which drove our Upgrade revenue. However, in 2010 we introduced GenesisPlus — a stand alone product, which has resulted in a decline in our Upgrade revenue. Service Revenue Our worldwide service revenue remained relatively unchanged in the three months ended March 31, 2011, compared to the same period in 2010. This was the result of improved international Service revenue being offset by a decline in U.S. Service revenue. The decline in our U.S. Service revenue was primarily attributable to lower contract amortizations as a result of fewer customers purchasing extended service contracts at the time of their system purchases in 2009 and 2010. Titan Hand Piece Refill Revenue Our Titan hand piece refill revenue decreased 20% in the three months ended March 31, 2011, compared to the same period in 2010. This decrease was due primarily to the voluntary recall of our Titan XL hand piece commencing in the second quarter of 2010, in which we provided our eligible customers with a fully “refilled” Titan XL hand piece, which delayed their purchase of a refill. Dermal Filler and Cosmeceuticals Revenue Our Dermal fillers and cosmeceuticals revenue increased 130% in the three months ended March 31, 2011, compared to the same period in 2010. This increase was due primarily to a full quarter of revenue of Obagi products in the three months ended March 31, 2011, compared to only a partial quarter in the same period in 2010. We commenced distribution of Obagi’s cosmeceutical products in Japan in February 2010. Discussion of Revenue by Geography: U.S. Revenue Our U.S. revenue decreased by $340,000, or 7%, in the three months ended March 31, 2011, compared to the same period in 2010. We believe this decrease was primarily attributable to : · A decline in our Titan refill revenue resulting from voluntary recall of certain Titan XL hand pieces that commenced in the second quarter of 2010. All customers that had a Titan XL hand piece subject to the recall were provided with fully refilled hand pieces, which delayed their purchase of a refill. · A decline in U.S. Service revenue due primarily to a decline in contract amortizations attributable to fewer customers purchasing extended service contracts at the time of their system purchases in 2009 and 2010. International Revenue International revenue decreased by $1.8 million, or 19%, in the three months ended March 31, 2011, compared to the same period in 2010. This decrease was due primarily attributable to: · The recent earthquake disaster in Japan, which resulted in both our inability to complete deliveries to certain customers as well as our inability to solicit new orders in the second half of March; · Lower revenue from our European distributor countries; partially offset by · Higher revenue from our Asia Pacific distributors; and · An increase in our Dermal filler and cosmeceuticals revenue as a result of the distribution of Obagi products beginning in February 2010. Gross Profit Three Months Ended March 31, (Dollars in thousands) % Change Gross profit $ % $ As a percentage of net revenue (gross margin) 55 % 58 % 17 Table of Contents Our cost of revenue consists primarily of material, personnel expenses, royalty expense, warranty and manufacturing overhead expenses. Gross margin was 55% in the three months ended March 31, 2011, compared to 58% for the same period in 2010. This decrease in gross margin was due primarily to: · Reduced leverage of our relatively fixed manufacturing costs as a result of lower overall revenue volume; · Lower Titan refill revenue during the quarter, that traditionally has a higher gross margin than our consolidated gross margin; and · Partially due to set up costs associated with the launch of our Excel V product such as tooling and other fixed costs; The decline in gross margin related to the above mentioned factors, was partly offset by $425,000 of cost reductions associated with the voluntary Titan XL recall recorded in our first quarter of 2010. Sales and Marketing Three Months Ended March 31, (Dollars in thousands) % Change Sales and Marketing $ % $ As a percentage of net revenue 51 % 46 % Sales and marketing expenses consist primarily of personnel expenses, expenses associated with customer-attended workshops and trade shows, post-marketing studies, and advertising. Sales and marketing expenses decreased $415,000 in the three months ended March 31, 2011, compared to the same period in 2010. This decrease was due primarily to reduced promotional and marketing related expenses of approximately $383,000. Sales and marketing expenses, as a percentage of net revenue, increased to 51% for the three months ended March 31, 2011, compared to 46% for the same period in 2010, due primarily to a lower revenue base in the three months ended March 31, 2011, compared to the same period in 2010. Research and Development (R&D) Three Months Ended March 31, (Dollars in thousands) % Change Research and Development $ 46 % $ As a percentage of net revenue 19 % 11 % R&D expenses consist primarily of personnel expenses, clinical research, regulatory and material costs. R&D expenses increased by $676,000 in the three months ended March 31, 2011, compared to the same period in 2010. This increase was due primarily to a net increase in personnel expenses of $441,000 and materials of $244,000 associated with our new product development efforts. R&D expenses, as a percentage of net revenue, increased to 19% for the three months ended March 31, 2011, compared to 11% for the same period in 2010. This increase was due primarily to higher expenses coupled with lower revenue in the three months ended March 31, 2011, compared to the same period in 2010. General and Administrative (G&A) Three Months Ended March 31, (Dollars in thousands) % Change General and Administrative $ 4 % $ As a percentage of net revenue 20 % 16 % General and administrative expenses consist primarily of personnel expenses, legal fees, accounting, audit and tax consulting fees, and other general and administrative expenses. G&A expenses increased $86,000 in the three months ended March 31, 2011, compared to the same period in 2010. This increase was primarily attributable to slightly higher personnel expenses of $37,000 and legal expenses of $33,000. G&A expenses, as a percentage of net revenue, increased to 20% for the three months ended March 31, 2011, compared to 16% for the same period in 2010. This increase was due primarily to a lower revenue base in the three months ended March 31, 2011, compared to the same period in 2010. 18 Table of Contents Interest and Other Income, Net Interest and other income, net consist of the following: Three Months Ended March 31, (Dollars in thousands) % Change Interest income $ )% $ Other income/ (expense), net 26 N/A ) Total Interest and other income, net $ 11 % $ Interest and other income, net, was flat for the three months ended March 31, 2011, compared to the same period in 2010. Provision for Income Taxes Three Months Ended March 31, % Change Loss before income taxes $ ) (94 )% $ ) Provision for income taxes 32 (32 )% 47 Effective tax rate (1 )% (2 )% We recorded an income tax provision of $32,000 for the three months ended March 31, 2011, compared to $47,000 for the three months ended March 31, 2010. Our income tax provision for both the three months ended March 31, 2011 and 2010 was primarily related to income taxes for our non U.S. operations. We have recorded a 100% valuation allowance against our U.S. deferred tax assets and as such we do not record any income tax benefit related to our U.S. loss. Net Loss per Diluted Share Three Months Ended March 31, (Dollars in thousands, except per share data) 2011 % Change 2010 Net loss $ ) (91 )% $ ) Net loss per diluted share $ ) (87 )% $ ) Net loss per diluted share increased $0.13, or 87%, in the three months ended March 31, 2011, compared to the same period in 2010, due primarily to: · Lower net revenue of $2.1 million as explained in further detail in the “Total Net Revenue” section above; · Reduced gross margin from 58% to 55% the reasons for which are explained in further details in the “Gross Profit” section above; and · An increase in research and development expenses of $676,000 associated primarily with our new product development efforts. Liquidity and Capital Resources Liquidity is the measurement of our ability to meet potential cash requirements, fund the planned expansion of our operations and acquire businesses. Our sources of cash include operations and stock option exercises. We actively manage our cash usage and investment of liquid cash to ensure the maintenance of sufficient funds to meet our daily needs. The majority of our cash and investments are held in U.S. banks and our foreign subsidiaries maintain a limited amount of cash in their local banks to cover their short-term operating expenses. Liquidity Ratios (Dollars in thousands) March 31, December 31, Working Capital(1) $ $ Current Ratio(2) 7.8:1 7.9:1 Working capital is defined as the difference between current assets and current liabilities and represents how much a company has in liquid assets available to operate its business. The current ratio is a financial ratio that measures a Company’s resources to pay its current liabilities and is defined as current assets divided by current liabilities. 19 Table of Contents Cash and Cash Equivalents, Marketable Investments and Long-Term Investments Summary The following table summarizes our cash and cash equivalents, marketable investments and long-term investments: (Dollars in thousands) March 31, December 31, Change Cash and cash equivalents $ $ $ Marketable investments ) Long-term investments ) Total $ $ $ ) Cash Flows Three Months Ended March 31, (Dollars in thousands) Net cash flow provided by (used in): Operating activities $ ) $ ) Investing activities Financing activities 74 Net increase/(decrease) in cash and cash equivalents $ $ ) Cash Flows from Operating Activities Net cash used in operating activities in the three months ended March 31, 2011 was $1.5 million, which was due primarily to: · $2.8 million used by the net loss of $3.9 million after adjusting for non-cash related items of $1.0 million; consisting primarily of stock-based compensation expense of $886,000 and depreciation and amortization of $157,000; · $775,000 used to increase inventory relating primarily to the release of our new Excel V product; · $353,000 used to pay down the higher 2010 year-end accrued liabilities relating primarily to a reduction of commissions and royalties payable of $595,000, due to the lower revenues in the three months ended March 31, 2011, compared to December 31, 2010. This was partially offset by a net increase in customer deposits by $194,000 for products not deliveredto customers by the end of the quarter; partially offset by · $1.5 million generated from the reduction of other current assets and prepaid expenses resulting primarily from the receipt of a U.S. income tax refund of $1.2 million during the quarter; · $883,000 generated from cash collections of the higher year end accounts receivable balance at December 31, 2010. Net cash used in operating activities in the three months ended March 31, 2010 was $2.7 million, which was due primarily to: · $1.1 million used by the net loss of $2.0 million after adjusting for non-cash related items of $914,000 consisting primarily of stock-based compensation expense of $828,000 and other items of $86,000, · $1.8 million used to pay down the higher 2009 year-end accrued liabilities relating primarily to: (i) personnel expenses of $600,000 resulting primarily from the pay-down of year-end commissions and bonuses, (ii) reduction of customer deposits by $453,000, resulting from converting customer prepayments to sales, (iii) reduction of the sales, use and value added taxes payable balance by $307,000 due to lower revenue, (iv) reduction of professional and legal fees of $298,000 resulting primarily from the payment of legal settlements, and (v) net reduction of $235,000 for accrued sales and marketing expenses; partially offset by (vi) a $425,000 charge recorded in the first quarter ended March 31, 2010, for the voluntary replacement of certain components in our Titan XL hand piece; and · $804,000 cash used to purchase inventory pursuant to our distribution agreements with Obagi and BioForm, which was partially offset by $282,000 cash generated by the decrease in our proprietary gross inventory balance from December 31, 2009 to March 31, 2010, that resulted from slowing our inventory build to better match the reduced sales of our products; partially offset by · $817,000 of cash generated by the increase in accounts payable related primarily to purchasing inventory from our distributor partners. Cash Flows from Investing Activities We generated net cash of $1.4 million from investing activities in the three months ended March 31, 2011, which was attributable primarily to: · $16.4 million in net proceeds from the sales and maturities of marketable investments; partially offset by · $14.8 million of cash used to purchase marketable investments; and · $180,000 of cash used to purchase property and equipment primarily for our manufacturing function. We generated net cash of $2.3 million from investing activities in the three months ended March 31, 2010, which was attributableto: 20 Table of Contents · $29.1 million in net proceeds from the sales and maturities of marketable investments; partially offset by · $26.7 million of cash used to purchase marketable investments; and · $95,000 used to purchase property and equipment. Cash Flows from Financing Activities Net cash provided by financing activities was $742,000 in the three months ended March 31, 2011 and $74,000 in the three months ended March 31, 2010, which resulted from cash generated by the issuance of stock as a result of employees exercising their stock options and shares issued pursuant to our employee stock purchase plan. Adequacy of cash resources to meet future needs We had cash, cash equivalents, marketable investments, and long-term investments of $95.6 million as of March 31, 2011. Of this amount, we had $6.5 million of long-term ARS investments. For the first three months of 2011, we financed our operations through the sales and maturities of marketable investments, and cash from interest income. We believe the existing capital resources, including cash and cash equivalents and marketable investments of $89.1 million, are sufficient to meet our operating and capital requirements for the foreseeable future. Except for the recent trend of cash used to fund our operating activities, we are unaware of any other known trends or any known demands, commitments, events or uncertainties, including collectability of our accounts receivable, that will result in, or that are reasonably likely to result in, liquidity increasing or decreasing in any material way. Off-Balance Sheet Arrangements We do not participate in transactions that generate relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance, variable interest or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. We have certain contractual arrangements that create potential risk for us and are not recognized in our Condensed Consolidated Balance Sheets. Discussed below are off-balance sheet arrangements that have or are reasonably likely to have a material current or future effect on our financial condition, changes in financial condition, revenue or expenses, results of operations, liquidity, capital expenditures, or capital resources. We lease various real properties under operating leases that generally require us to pay taxes, insurance, maintenance, and minimum lease payments. Some of our leases have options to renew. Commitments and Contingencies The Company maintains certain open inventory purchase commitments with its suppliers to ensure a smooth and continuous supply for key components. The Company’s liability in these purchase commitments is generally restricted to a forecasted time-horizon as agreed between the parties. These forecasted time-horizons can vary among different suppliers. The Company’s open inventory purchase commitments were not material at March 31, 2011. We are named from time to time as a party to product liability and contractual lawsuits in the normal course of our business. As of March 31, 2011, we were not a party to any material pending litigation. See Note 8, “Commitments and Contingencies - Litigation,” in the Notes to Condensed Consolidated Financial Statements in Part I, Item 1 of this Quarterly Report on Form 10-Q for more information. We initiated a voluntary recall of our global installed base of Titan XL hand pieces starting May 2010. Though we continue to actively attempt to reach all customers through various communications notifying them of the voluntary recall, we may not be able to replace all our hand pieces before a patient of our customer is injured. If we are not able to completely replace all Titan XL hand pieces and there is a defective hand piece that results in an injury, or if there are patients injured due to the malfunctioning of one of our voluntarily recalled Titan XL hand pieces, we could incur significant legal fees and expenses in defending and, or settling such claims. Although we maintain product liability insurance, there is no assurance that all losses will be covered. Each potential claim will be evaluated on a case by case basis. At March 31, 2011, we have not recognized any expense in our Condensed Consolidated Financial Statements with respect to any potential contingent liability associated with any potential lawsuits that may arise. Contractual Obligations We believe that there were no significant changes during the three months ended March 31, 2011 in our payments due under contractual obligations, as disclosed in our Annual Report on Form 10-K for the year ended December 31, 2010. 21 Table of Contents The following are our obligations for future minimum lease commitments related to facility leases as of March 31, 2011(in thousands): Payments Due by Period Contractual Obligations Total Less Than 1 Year 1-3 Years 3-5 Years More Than 5 Years Operating leases $ Purchase Commitments We maintain certain open inventory purchase commitments with our suppliers to ensure a smooth and continuous supply for key components. Our liability in these purchase commitments is generally restricted to a forecasted time-horizon as agreed between the parties. These forecasted time-horizons can vary among different suppliers. Our open inventory purchase commitments were not material at March 31, 2011. As a result, this amount is not included in the contractual obligations table above. Income Tax Liability We have included in our Consolidated Balance Sheet $479,000 in long-term income tax liability with respect to unrecognized tax benefits and accrued interest as of March 31, 2011. At this time, we are unable to make a reasonably reliable estimate of the timing of payments in individual years beyond 12 months due to uncertainties in the timing of tax audit outcomes. As a result, this amount is not included in the contractual obligations table above. Indemnifications In the normal course of business, we enter into agreements that contain a variety of representations, warranties, and indemnification obligations. For example, we entered into indemnification agreements with each of our directors and executive officers. Our exposure under the various indemnification obligations is unknown and not reasonably estimable as they involve future claims that may be made against us. As such, we have not accrued any amounts for such obligations. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Interest Rate Sensitivity Our exposure to interest rate risk relates primarily to our investment portfolio. Fixed rate securities may have their fair market value adversely impacted due to fluctuations in interest rates, while floating rate securities may produce less income than expected if interest rates fall. Due in part to these factors, our future investment income may fall short of expectation due to changes in interest rates or we may suffer losses in principal if forced to sell securities which have declined in market value due to changes in interest rates. The primary objective of our investment activities is to preserve principal while at the same time maximizing yields without significantly increasing risk. To achieve this objective, we invest in debt instruments of the U.S. Government and its agencies and municipal bonds, and, by policy, restrict our exposure to any single type of investment or issuer by imposing concentration limits. To minimize the exposure due to adverse shifts in interest rates, we maintain investments at a weighted average maturity (interest reset date for ARS) of generally less than eighteen months. Assuming a hypothetical increase in interest rates of one percentage point, the fair value of our total investment portfolio would have potentially declined by approximately $620,000 as of March 31, 2011. We hold interest bearing ARS that represent investments in pools of student loans issued by the Federal Family Education Loan Program. At the time of acquisition, these ARS investments were intended to provide liquidity via an auction process that resets the applicable interest rate at predetermined calendar intervals, allowing investors to either roll over their holdings or gain immediate liquidity by selling such interests at par. Uncertainties in the credit markets affected our holdings in ARS investments and auctions for some of our investments in these securities continue to fail. As of March 31, 2011, of our original $13.4 million par value of ARS portfolio, $5.5 million has been redeemed in full ($213,000 of which was included in marketable investments due to the partial redemption by an issuer in April 2011) and we had $7.9 million par value (fair value of $6.5 million) whose auctions continue to fail. These investments are not currently liquid and we will not be able to access these funds until a future auction of these investments is successful, a buyer is found outside of the auction process or the ARS is refinanced by the issuer into another type of debt instrument. Maturity dates for these ARS investments range from 2028 to 2043. As a result of the ARS failing, we modified our investment strategy and increased our investments in more liquid money market investments, United States Treasury securities, municipal bonds, commercial paper and high-grade corporate debt. The valuation of our ARS investment portfolio is subject to uncertainties that are difficult to predict. Factors that may impact its valuation include, duration of time that the ARS remain illiquid, changes to credit ratings of the securities, rates of default of the underlying assets, changes in the underlying collateral value, market discount rates for similar illiquid investments, ongoing strength and quality of credit markets. If there is a further decline in the valuation, then we would have to: (i) record additional reductions to the fair value of our ARS investments; and (ii) record unrealized losses in our accumulated comprehensive income (loss) for the losses in value that are associated with market risk. If the decline in fair value is considered other-than-temporary, then we would have to record an impairment charge in our Condensed Consolidated Statement of Operations for the loss in value associated with the worsening of the credit worthiness (credit losses) of the issuer, which would reduce future earnings and harm our business. 22 Table of Contents Foreign Currency Exchange Risk We have international subsidiaries and operations and are, therefore, subject to foreign currency rate exposure. Although the majority of our revenue and purchases are denominated in U.S. dollars, we have revenue to certain international customers and expenses denominated in the Japanese Yen, Euro, Pounds Sterling, Australian Dollars, Swiss Francs and Canadian Dollars. The net foreign exchange gain was approximately $14,000 in the three months ended March 31, 2011, which is included in our Condensed Consolidated Statements of Operations. Movements in currency exchange rates could cause variability in our revenues, expenses or interest and other income (expense). Though to date our exposure to exchange rate volatility has not been significant, we cannot assure that there will not be a material impact in the future. Future fluctuations in the value of the U.S. dollar may affect the price competitiveness of our products. We do not believe, however, that we currently have significant direct foreign currency exchange rate risk and have not hedged exposures denominated in foreign currencies. Derivative Financial Instruments We do not utilize derivative financial instruments, derivative commodity instruments or other market risk sensitive instruments. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Attached as exhibits to this Quarterly Report are certifications of our Chief Executive Officer (CEO) and Chief Financial Officer (CFO), which are required in accordance with Rule 13a-14 of the Securities Exchange Act of 1934, as amended (Exchange Act). This Controls and Procedures section includes the information concerning the controls evaluation referred to in the certifications, and it should be read in conjunction with the certifications for a more complete understanding of the topics presented. We conducted an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Rules 13a-15(e) and 15d-15(e) under the Exchange Act) (Disclosure Controls) as of the end of the period covered by this Report required by Exchange Act Rules 13a-15(b) or 15d-15(b). The controls evaluation was conducted under the supervision and with the participation of our management, including the CEO and CFO. Based on this evaluation, the CEO and CFO have concluded that as of the end of the period covered by this report the disclosure controls and procedures were effective at a reasonable assurance level. Definition of Disclosure Controls Disclosure Controls are controls and procedures designed to reasonably assure that information required to be disclosed in the our reports filed under the Exchange Act, such as this Report, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure Controls are also designed to reasonably assure that such information is accumulated and communicated to our management, including the CEO and CFO, as appropriate to allow timely decisions regarding required disclosure. Our Disclosure Controls include components of internal control over financial reporting, which consists of control processes designed to provide reasonable assurance regarding the reliability of its financial reporting and the preparation of financial statements in accordance with generally accepted accounting principles in the U.S. To the extent that components of our internal control over financial reporting are included within Disclosure Controls, they are included in the scope of our annual controls evaluation. Limitations on the Effectiveness of Controls Our management, including the CEO and CFO, does not expect that our disclosure controls or internal control over financial reporting will prevent all error and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. These inherent limitations include the realities that judgments in decision making can be faulty and that breakdowns can occur because of simple error or mistake. Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 23 Table of Contents PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS The information under the heading “Litigation” set forth in Note 8 of the Notes to Condensed Consolidated Financial Statements in Part I, Item 1 of this quarterly report on Form 10-Q is incorporated herein by reference. ITEM 1A. RISK FACTORS The recent earthquake and tsunami, and other collateral events, in Japan may adversely affect the demand for our products and services in the Japanese market, which may cause a decline in revenues and negatively affect our operating results. We have two direct sales offices in Japan and generate revenue from the sale of systems, upgrades, Titan refills, fillers, cosmeceuticals and services. Revenue sourced from the Japanese market was approximately $13.6 million in 2010, $9.6 million in 2009 and $10.9 million in 2008. In 2010, our Japanese sourced revenue represented 26% of our world wide revenue and we experienced growth from all of our product categories, including Fillers and Cosmeceuticals due to the commencement of the distribution of cosmeceutical products in 2010. The recent earthquake and tsunami in Japan, and other collateral events, including, among others, the catastrophic loss of lives, businesses, infrastructure, and delays in transportation, may have a direct negative impact on us or an indirect impact on us by affecting our employees, customers, or the overall economy in Japan and may reduce the demand for our products and services. As a result, these events could cause a decline in our revenue in Japan and our results of operations could be materially and adversely affected. In the three months ended March 31, 2011, our U.S. revenue decreased by approximately 7%, compared to the same period in 2010. In fiscal year 2010 our U.S. revenue decreased by approximately 8% compared to the same period in 2009. Our U.S. revenue is significantly below the pre-2009 levels. If our U.S. revenue does not improve, it could have a material adverse effect on our total revenue, profitability, employee retention and stock price. In the three months ended March 31, 2011 our U.S. revenue decreased by approximately 7% compared to the same period in 2010 and in fiscal year 2010, our U.S. revenue decreased by approximately 8%, compared to fiscal year 2009. Our U.S. revenue is significantly below the pre-2009 level due to several factors, some of which are: · Our Product and Upgrade ASPs were lower than the pre-2010 levels as a result of customers purchasing fewer applications for systems, lower pricing resulting from competitive discounting pressures and the impact of a shift in our product mix towards lower priced systems. · Historically, we have introduced a new product every year since 2000, which typically resulted in increased revenue. However, in 2009 and until August 2010, we did not have a new product. In August 2010, we launched GenesisPlus. Even though we have introduced these new products, there can be no assurance that they will translate into increased revenue in the U.S. in the remainder of 2011. · We continue to experience a temporary decline in our Titan refill revenue in 2011, compared to 2010, due to a voluntary recall of certain Titan XL hand pieces. All customers that had a Titan XL hand piece subject to the recall were provided with fully refilled hand pieces, which delayed their purchase of a refill. If our U.S. revenue does not improve, it could have a material adverse effect on our total revenue, profitability, employee retention and stock price. We rely heavily on our sales professionals to market and sell our products worldwide. If we are unable to hire, effectively train, manage, improve the productivity of, and retain the sales professionals, our business will be harmed, which would impair our future revenue and profitability. Our success largely depends on our ability to hire, train, manage and improve the productivity levels of our sales professionals worldwide. Because of our focus on the non-core market in the past, several of our sales professionals do not have established relationships with core market physicians (Dermatologists and Plastic Surgeons) or where those relationships exist, they are not very strong. In addition, we have lost some of our sales professionals in response to the decline in their earnings resulting from the decreases in their commissions. We have selectively hired, and continue to do so, new sales professionals and managers in key territories to fill vacant positions.For example, in December 2010, Michael Poole joined us as Vice President of North American Sales, which allowed our previous Vice President of North American Sales to return to Japan in an expanded role to lead our Pacific Rim operations. Although Mr. Poole has over 17 years of a broad range of sales experience and was employed by us from 2004 to 2008, Mr. Poole has limited prior experience in managing a large sales force. We have been training our existing, and recently recruited, sales professionals to better understand our product technology and how it can be positioned against our competitors’ products.These initiatives are intended to improve the productivity of our sales professionals, our revenue and profitability. 24 Table of Contents Measures we implement in an effort to retain, train and manage our sales professionals, strengthen their relationships with core market physicians, and improve their productivity may not be successful and may instead contribute to instability in our operations, additional departures from our sales organization, or further reduce our revenue and harm our business. If our revenue does not improve from the 2010 level, or if our cost of revenue and/ or operating expenses increase, our gross margins and operating margins may be adversely impacted, our loss from operations will increase, and our cash used in operating activities will increase, which could reduce our assets and have a material adverse effect on our stock price. Our gross margin declined to 55% in the first quarter of 2011, compared to the first quarter of 2010. Our gross margin for the full-year was 57% in 2010, compared with 59% in 2009 and 61% in 2008. Our gross margin is impacted by the revenue that we generate and the costs incurred to generate the revenue. Our future revenue may be adversely affected by a number of factors including, the competitive market environment in which we operate, which may result in a decrease in the number of units sold, a decrease in the number of applications per system purchased by customers, a decrease in the average selling prices achieved for our product sales, or a shift in our product mix. Our cost of revenue may also be adversely impacted by various factors such as obsolescence of our inventory, increased expenses associated with repairing defective products covered by our warranty program, and utilization of our relatively fixed manufacturing costs. If our revenue does not improve from the 2010 level, or if our cost of revenue increases, or if we are not able to reduce expenses in the event of a decline in revenue, we may continue to generate losses from operations and use cash, which could reduce our assets and have a material adverse effect on our operations and stock price. Demand for our products in any of our markets could be weakened by several factors, including: · Our ability to develop and market our products to the core market specialties of dermatologists and plastic surgeons; · Poor financial performance of market segments that try introducing aesthetic procedures to their businesses; · The inability to differentiate our products from those of our competitors; · Reduced patient demand for elective aesthetic procedures; · Failure to build and maintain relationships with opinion leaders within the various market segments; · An increase in malpractice lawsuits that result in higher insurance costs; and · The lack of credit financing for some of our potential customers. If we do not achieve anticipated demand for our products, it could have a material adverse effect on our total revenue, profitability, employee retention and stock price. The aesthetic equipment market is characterized by rapid innovation. To compete effectively, we must develop and/or acquire new products, market them successfully, and identify new markets for our technology. We have created products to apply our technology to hair removal, treatment of veins and skin rejuvenation, including the treating of diffuse redness, skin laxity, fine lines, wrinkles, skin texture, pore size and pigmented lesions. Currently, these applications represent the majority of offered laser and light-based aesthetic procedures. We have recently started distributing topical skin creams and dermal fillers in the Japanese market. To grow in the future, we must develop and acquire new and innovative aesthetic products and applications, identify new markets, and successfully launch the newly acquired or developed product offerings. To successfully expand our product offerings, we must, among other things: · Develop and acquire new products that either add to or significantly improve our current product offerings; · Convince our existing and prospective customers that our product offerings would be an attractive revenue-generating addition to their practice; · Sell our product offerings to a broad customer base; · Identify new markets and alternative applications for our technology; · Protect our existing and future products with defensible intellectual property; and · Satisfy and maintain all regulatory requirements for commercialization. Except for 2009, we have introduced a new product every year since 2000. In February 2011, we announced the release of our Excel V laser system, a unique vascular work station designed specifically for the core-market of Dermatologists and Plastic Surgeons. In 2010, we launched GenesisPlus, a laser specifically created for the aesthetic treatment of toes and feet. Historically, product introductions have been a significant component of our financial performance. To be successful in the aesthetics industry, we need to continue to innovate. Our business strategy has therefore been based, in part, on our expectation that we will continue to increase our product offerings. We need to continue to devote substantial research and development resources to make new product introductions, which can be costly and time consuming to our organization. 25 Table of Contents In January 2011, we announced the appointment of Len DeBenedictis as Chief Technology Officer to lead our research and product development efforts. Our current Vice President of Research and Development will report to Mr. DeBenedictis. Although Mr. DeBenedictis has over 20 years of laser and light-based industry experience and an outstanding background to lead our research and product development efforts, there is no guarantee that we will be able to continue our trend of regular new product introductions or that such management change will result in an improved research and development organization. Also, we may need additional research and development resources to make new product introductions, which may be more costly and time consuming to our organization. We also believe that, to increase revenue from sales of new products and related upgrades, we need to continue to develop our clinical support, further expand and nurture relationships with industry thought leaders and increase market awareness of the benefits of our new products. However, even with a significant investment in research and development, we may be unable to continue to develop, acquire or effectively launch and market new products and technologies regularly, or at all. If we fail to successfully commercialize new products, our business may be harmed. While we attempt to protect our products through patents and other intellectual property, there are few barriers to entry that would prevent new entrants or existing competitors from developing products that compete directly with ours. For example, while our CoolGlide product was the first long-pulse Nd:YAG, or long wavelength, laser system cleared by the FDA for permanent hair reduction on all skin types, competitors have subsequently introduced systems that utilize Nd:YAG lasers, and received FDA clearances to market these products as treating all skin types. We expect that any competitive advantage we may enjoy from other current and future innovations, such as combining multiple hand pieces in a single system to perform a variety of applications, may diminish over time as companies successfully respond to our, or create their own, innovations. Consequently, we believe that we will have to continuously innovate and improve our products and technology to compete successfully. If we are unable to innovate successfully, our products could become obsolete and our revenue could decline as our customers and prospects purchase our competitors’ products. Our ability to effectively compete and generate additional revenue from new and existing products depend upon our ability to distinguish our company and our products from our competitors and their products, and to develop and effectively market new and existing products. Our success is dependent on many factors, including the following: · Speed of new and innovative product development; · Effective strategy and execution of new product launches; · Identify and develop clinical support for new indications of our existing products; · Product performance; · Product pricing; · Quality of customer support; · Development of successful distribution channels, both domestically and internationally; and · Intellectual property protection. To compete effectively, we have to demonstrate that our new and existing products are attractive alternatives to other devices and treatments, by differentiating our products on the basis of such factors as innovation, performance, brand name, service, and price. This is difficult to do, especially in a crowded aesthetic market. Some of our competitors have newer or different products and more established customer relationships than we do, which could inhibit our market penetration efforts. For example, we have encountered, and expect to continue to encounter, situations where, due to pre-existing relationships, potential customers decided to purchase additional products from our competitors. Potential customers also may need to recoup the cost of products that they have already purchased from our competitors and may decide not to purchase our products, or to delay such purchases. If we are unable to increase our market penetration or compete effectively, our revenue and profitability will be adversely impacted. We compete against companies that offer alternative solutions to our products, or have greater resources, a larger installed base of customers and broader product offerings than ours. If we are not able to effectively compete with these companies, it may harm our business. Our industry is subject to intense competition. Our products compete against similar products offered by public companies, such as Cynosure, Elen (in Italy), Iridex, Palomar, Solta, and Syneron and as well as private companies such as Alma, Lumenis, Sciton and several other companies. Recently, there has been consolidation in the aesthetic industry leading to companies combining their resources. For example, Solta (previously Thermage) acquired Reliant in December 2008 and Aesthera in February 2010; and Syneron acquired Candela in September 2009. We are likely to compete with new companies in the future. Competition with these companies could result in reduced selling prices, reduced profit margins and loss of market share, any of which would harm our business, financial condition and results of operations. 26 Table of Contents The energy-based aesthetic market faces competition from non energy-based medical products, such as Botox, an injectable compound used to reduce wrinkles, and collagen injections. Other alternatives to the use of our products include electrolysis, a procedure involving the application of electric current to eliminate hair follicles, and chemical peels. We may also face competition from manufacturers of pharmaceutical and other products that have not yet been developed. If there is not sufficient consumer demand for the procedures performed with our products, practitioner demand for our products could be inhibited, resulting in unfavorable operating results and reduced growth potential. Continued expansion of the global market for laser and light-based aesthetic procedures is a material assumption of our business strategy. Most procedures performed using our products are elective procedures not reimbursable through government or private health insurance, with the costs borne by the patient. The decision to utilize our products may therefore be influenced by a number of factors, including: · Consumer disposable income and access to consumer credit, which as a result of the unstable economy, may have been significantly impacted; · The cost of procedures performed using our products; · The cost, safety and effectiveness of alternative treatments, including treatments which are not based upon laser or light-based technologies and treatments which use pharmaceutical products; · The success of our sales and marketing efforts; and · The education of our customers and patients on the benefits and uses of our products, compared to competitors’ products and technologies. If, as a result of these factors, there is not sufficient demand for the procedures performed with our products, practitioner demand for our products could be reduced, which could have a material adverse effect on our business, financial condition, revenue and result of operations. Any defects in the design, material or workmanship of our products may not be discovered prior to shipment to customers, which could materially increase our expenses, adversely impact profitability and harm our business. The design of our products is complex. To manufacture them successfully, we must procure quality components and employ individuals with a significant degree of technical expertise. If our designs are defective, or the material components used in our products are subject to wearing out, or if suppliers fail to deliver components to specification, or if our employees fail to properly assemble, test and package our products, the reliability and performance of our products will be adversely impacted. As an example, in 2010, we incurred significant expenses for the voluntary recall of our Titan XL hand pieces. If our products contain defects that cannot be repaired easily, inexpensively, or on a timely basis, we may experience: · Damage to our brand reputation; · Loss of customer orders and delay in order fulfillment; · Increased costs due to product repair or replacement; · Inability to attract new customers; · Diversion of resources from our manufacturing and research and development departments into our service department; and · Legal action. The occurrence of any one or more of the foregoing could materially increase expenses, adversely impact profitability and harm our business. We face various risks and uncertainties as a result of our voluntary Titan XL recall program, including harm to our business, reputation, financial position and results of operations. We discovered that under specific conditions, such as infrequent use or operators not following the prescribed maintenance program outlined in the owner’s manual, certain component parts of one of our hand pieces ─ the Titan XL ─ could become defective. As a result, the defective hand piece could produce energy above that stated on the device setting, which could cause injury to patients, including redness, erythema, blisters and burns. In response to discovering this issue, we initiated a voluntary recall of our global installed base of Titan XL hand pieces starting May 2010 and have now completed the recall. Following a voluntary recall, there is generally an increase in product liability lawsuits filed against the Company. If there were patients injured due to the malfunctioning of one of our voluntarily recalled Titan XL hand pieces that we are not presently aware of, we could incur significant legal fees and expenses in defending and/or settling such claims. Although we maintain product liability insurance and accrue for the cost of our deductible under such policies, there is no assurance that the entire loss of known claims or claims not known as of this point will be covered by our insurance. Each potential claim is evaluated on a case by case basis. At March 31, 2011, we have accrued for the cost of our deductible under our product liability insurance policy for all known claims. However, we have not recognized any potential contingent liability that may exceed our insurance coverage associated with any past or future lawsuits that may arise, as this is not estimable. 27 Table of Contents Our Titan hand piece refill revenue for the three months ended March 31, 2011, was 20% lower than the first quarter of 2010. For the full-year of 2010, it decreased by 31%, compared to 2009. These decreases were due primarily to our voluntary recall of our Titan XL hand piece in 2010, in which we provided our eligible customers with a fully refilled Titan XL hand piece. If customers do not return to using their Titan hand pieces due to this voluntary recall, our Titan refill revenue could be negatively impacted in the future. If either of the above mentioned two risks materializes, our revenue and profitability may be adversely affected, could materially harm our business, and our stock price could decline. Federal regulatory reforms and changes occurring at the U.S. Food and Drug Administration, or FDA, could adversely affect our ability to sell our products profitably and financial condition. From time to time, legislation is drafted and introduced in Congress that could significantly change the statutory provisions governing the clearance or approval, manufacture and marketing of a device. It is impossible to predict whether legislative changes will be enacted or FDA regulations, guidance or interpretations changed, and what the impact of such changes, if any, may be. In addition, FDA regulations and guidance are often revised or reinterpreted by the agency in ways that may significantly affect our business and our products. Changes in FDA regulations may lengthen the regulatory approval process for medical devices and require additional clinical data to support regulatory clearance for the sale and marketing of our new products. In addition, it may require additional safety monitoring, labeling changes, restrictions on product distribution or use, or other measures after the introduction of our products to market. Either of these changes lengthen the duration to market, increase our costs of doing business, adversely affect the future permitted uses of approved products, or otherwise adversely affect the market for our products. If we fail to obtain or maintain necessary FDA clearances for our products and indications, if clearances for future products and indications are delayed or not issued, if there are federal or state level regulatory changes or if we are found to have violated applicable FDA marketing rules, our commercial operations would be harmed. Our products are medical devices that are subject to extensive regulation in the United States by the FDA for manufacturing, labeling, sale, promotion, distribution and shipping. Before a new medical device, or a new use of or labeling claim for an existing product, can be marketed in the United States, it must first receive either 510(k) clearance or pre-marketing approval from the FDA, unless an exemption applies. Either process can be expensive and lengthy. In the event that we do not obtain FDA clearances or approvals for our products, our ability to market and sell them in the United States and revenue derived there from may be adversely affected. Medical devices may be marketed in the United States only for the indications for which they are approved or cleared by the FDA. For example, up until April 2011 our recently introduced GenesisPlus product had a number of general indications for use in the U.S. that allowed us to market the product in the U.S., however we could only market it internationally for the treatment of toenail fungus as it has a CE Mark approval.In April 2011, we received FDA clearance to market GenesisPlus in the U.S. for the treatment of toenail fungus. Another example is our Pearl Fractional product which is cleared only for skin resurfacing in the U.S. and our Titan product only for deep heating for the temporary relief of muscle aches and pains in the U.S. Therefore, we are prevented from promoting or advertising GenesisPlus, Titan and Pearl Fractional in the United States for any other indications. If we fail to comply with these regulations, it could result in enforcement action by the FDA which could lead to such consequences as warning letters, adverse publicity, criminal enforcement action and/or third-party civil litigation, each of which could adversely affect us. We have obtained 510(k) clearance for the indications for which we market our products. However, our clearances can be revoked if safety or effectiveness problems develop. We also are subject to Medical Device Reporting regulations, which require us to report to the FDA if our products cause or contribute to a death or serious injury, or malfunction in a way that would likely cause or contribute to a death or serious injury. Our products are also subject to state regulations, which are, in many instances frequently changing. Changes in state regulations may impede sales. For example, federal regulations allow our products to be sold to, or on the order of, “licensed practitioners,” as determined on a state-by-state basis. As a result, in some states, non-physicians may legally purchase our products. However, a state could change its regulations at any time, thereby disallowing sales to particular types of end users. We cannot predict the impact or effect of future legislation or regulations at the federal or state levels. The FDA and state authorities have broad enforcement powers. If we fail to comply with applicable regulatory requirements, it could result in enforcement action by the FDA or state agencies, which may include any of the following sanctions: · Warning letters, fines, injunctions, consent decrees and civil penalties; · Repair, replacement, recall or seizure of our products; · Operating restrictions or partial suspension or total shutdown of production; · Refusing our requests for 510(k) clearance or pre-market approval of new products, new intended uses, or modifications to existing products; · Withdrawing 510(k) clearance or pre-market approvals that have already been granted; and · Criminal prosecution. If any of these events were to occur, it could harm our business. 28 Table of Contents If we fail to comply with the FDA’s Quality System Regulation and laser performance standards, our manufacturing operations could be halted, and our business would suffer. We are currently required to demonstrate and maintain compliance with the FDA’s Quality System Regulation, or QSR. The QSR is a complex regulatory scheme that covers the methods and documentation of the design, testing, control, manufacturing, labeling, quality assurance, packaging, storage and shipping of our products. Because our products involve the use of lasers, our products also are covered by a performance standard for lasers set forth in FDA regulations. The laser performance standard imposes specific record-keeping, reporting, product testing and product labeling requirements. These requirements include affixing warning labels to laser products, as well as incorporating certain safety features in the design of laser products. The FDA enforces the QSR and laser performance standards through periodic unannounced inspections. We had a full quality system audit in 2008 and an FDA audit of compliance with laser performance standards in 2010. There were no significant findings as a result of these audits and our responses have been accepted by the FDA. Our failure to take satisfactory corrective action in response to an adverse QSR inspection or our failure to comply with applicable laser performance standards could result in enforcement actions, including a public warning letter, a shutdown of our manufacturing operations, a recall of our products, civil or criminal penalties, or other sanctions, such as those described in the preceding paragraph, which would cause our sales and business to suffer. If we modify one of our FDA-approved devices, we may need to seek re-approval, which, if not granted, would prevent us from selling our modified products or cause us to redesign our products. Any modifications to an FDA-cleared device that would significantly affect its safety or effectiveness or that would constitute a major change in its intended use would require a new 510(k) clearance or possibly a pre-market approval. We may not be able to obtain additional 510(k) clearance or pre-market approvals for new products or for modifications to, or additional indications for, our existing products in a timely fashion, or at all. Delays in obtaining future clearance would adversely affect our ability to introduce new or enhanced products in a timely manner, which in turn would harm our revenue and future profitability. We have made modifications to our devices in the past and may make additional modifications in the future that we believe do not or will not require additional clearance or approvals. If the FDA disagrees, and requires new clearances or approvals for the modifications, we may be required to recall and to stop marketing the modified devices, which could harm our operating results and require us to redesign our products. We may be unable to obtain or maintain international regulatory qualifications or approvals for our current or future products and indications, which could harm our business. Sales of our products outside the United States are subject to foreign regulatory requirements that vary widely from country to country. In addition, exports of medical devices from the United States are regulated by the FDA. Complying with international regulatory requirements can be an expensive and time-consuming process and approval is not certain. The time required for obtaining clearance or approvals, if required by other countries, may be longer than that required for FDA clearance or approvals, and requirements for such clearances or approvals may significantly differ from FDA requirements. We may be unable to obtain or maintain regulatory qualifications, clearances or approvals in other countries. We may also incur significant costs in attempting to obtain and in maintaining foreign regulatory approvals or qualifications. If we experience delays in receiving necessary qualifications, clearances or approvals to market our products outside the United States, or if we fail to receive those qualifications, clearances or approvals, we may be unable to market our products or enhancements in international markets effectively, or at all, which could have a material adverse effect on our business and growth strategy. Product liability suits could be brought against us due to a defective design, material or workmanship or misuse of our products and could result in expensive and time-consuming litigation, payment of substantial damages and an increase in our insurance rates. If our products are defectively designed, manufactured or labeled, contain defective components or are misused, we may become subject to substantial and costly litigation by our customers or their patients. Misusing our products or failing to adhere to operating guidelines could cause significant eye and skin damage, and underlying tissue damage. In addition, if our operating guidelines are found to be inadequate, we may be subject to liability. We have been involved, and may in the future be involved, in litigation related to the use of our products. Product liability claims could divert management’s attention from our core business, be expensive to defend and result in sizable damage awards against us. We may not have sufficient insurance coverage for all future claims. We may not be able to obtain insurance in amounts or scope sufficient to provide us with adequate coverage against all potential liabilities. Any product liability claims brought against us, with or without merit, could increase our product liability insurance rates or prevent us from securing continuing coverage, could harm our reputation in the industry and could reduce product sales. In addition, we historically experienced steep increases in our product liability insurance premiums as a percentage of revenue. If our premiums continue to rise, we may no longer be able to afford adequate insurance coverage. 29 Table of Contents If customers are not trained and / or our products are used by non-physicians, it could result in product misuse and adverse treatment outcomes, which could harm our reputation, result in product liability litigation, distract management, result in additional costs, all of which could harm our business. Because we do not require training for users of our products, and sell our products at times to non-physicians, there exists an increased potential for misuse of our products, which could harm our reputation and our business. U.S. federal regulations allow us to sell our products to or on the order of “licensed practitioners.” The definition of “licensed practitioners” varies from state to state. As a result, our products may be purchased or operated by physicians with varying levels of training, and in many states, by non-physicians, including nurse practitioners, chiropractors and technicians. Outside the United States, many jurisdictions do not require specific qualifications or training for purchasers or operators of our products. We do not supervise the procedures performed with our products, nor do we require that direct medical supervision occur. We and our distributors generally offer but do not require product training to the purchasers or operators of our products. In addition, we sometimes sell our systems to companies that rent our systems to third parties and that provide a technician to perform the procedures. The lack of training and the purchase and use of our products by non-physicians may result in product misuse and adverse treatment outcomes, which could harm our reputation and our business, and, in the event these result in product liability litigation, distract management and subject us to liability, including legal expenses. In 2010 we entered into strategic alliances to distribute third party products internationally. To successfully market and sell these products, we must address many issues that are unique to these businesses and could reduce our available cash reserves and negatively impacting our profitability. In 2010, we entered into distribution arrangements pursuant to which we utilize our sales force and distributors to sell products manufactured by other companies. We entered into an agreement with Obagi to distribute certain of their proprietary cosmeceuticals, or skin care products, in Japan. This agreement requires us to purchase an annual minimum dollar amount of their product. During 2010 the initial year of the agreement, the minimum purchase requirement was $1.25 million. The minimum purchase requirement for 2011 and beyond has yet to be finalized but is expected to be consistent with 2010. If we do not make these minimum purchases, we could lose exclusivity for distributing Obagi products to physicians in Japan. In addition, in December 2009, we entered into an agreement with Sound Surgical Technologies, Inc. to distribute their VASER® Lipo System in certain European countries and Canada. However, in September 2010, we decided to discontinue distributing the VASER product. Finally, we also have an agreement with BioForm Medical Inc. (acquired by Merz Pharma Group in January 2009), to distribute their Radiesse® dermal filler product in Japan. Each of these distribution agreements presents its own unique risks and challenges. For example, to sell products in partnership with Obagi we need to invest in creating a sales structure that is experienced in the sale of cosmeceuticals and not in capital equipment. We need to commit resources to training this sales force, obtaining regulatory licenses in Japan and developing new marketing materials to promote the sale of Obagi products. For each of these distribution arrangements, until we can develop our own experienced sales force, we may need to pay third party distributors to sell the products which will result in higher fees and lower margins than if we sell direct to customers. In addition, the minimum commitments and other costs of distributing products manufactured by these companies may exceed the incremental revenue that we derive from the sale of their products thereby reducing our available cash reserves and negatively impacting our profitability. To successfully market and sell our products internationally, we must address many issues that are unique to our international business. International revenue represented 64% of our total revenue for the three months ended March 31, 2011 as well as full-year 2010. International revenue is a material component of our business strategy. We depend on third-party distributors and a direct sales force to sell our products internationally, and if they underperform, we may be unable to increase or maintain our level of international revenue. To grow our business, we will need to improve productivity in current sales territories and expand into new territories. However, direct sales productivity may not improve and distributors may not accept our business or commit the necessary resources to market and sell our products to the level of our expectations. As a result, we may not be able to increase or maintain international revenue growth. We believe, as we continue to manage our international operations and develop opportunities in additional international territories, our international revenue will be subject to a number of risks, including: · Difficulties in staffing and managing our foreign operations; · Export restrictions, trade regulations and foreign tax laws; · Fluctuating foreign currency exchange rates; · Foreign certification and regulatory requirements; 30 Table of Contents · Lengthy payment cycles and difficulty in collecting accounts receivable; · Customs clearance and shipping delays; · Political and economic instability; · Lack of awareness of our brand in international markets; · Preference for locally-produced products; and · Reduced protection for intellectual property rights in some countries. If one or more of these risks were realized, it could require us to dedicate significant resources to remedy the situation; and if we were unsuccessful at finding a solution, we may not be able to sell our products in a particular market and, as a result, our revenue may decline. If PSS World Medical fails to perform to our expectations, we may fail to achieve anticipated operating results. We have a distribution agreement with PSS World Medical. PSS sales professionals work in coordination with our sales force to locate new customers for our products throughout the United States. Revenue from PSS has significantly declined since 2008. Our revenue from PSS, as a percentage of worldwide revenue, was 5% in 2010, 7% in 2009 and 14% in 2008. Although we continue to work closely with, and focus our attention on, our PSS relationship, there is no assurance that this will translate into increased revenue for us. Further, if revenue from PSS does not improve, or if they terminate our relationship, it may have a significant adverse effect on our revenue, financial condition and results of operations. Adverse conditions in the global banking industry and credit markets may adversely impact the value of our marketable investments or impair our liquidity. We invest our excess cash primarily in money market funds and in highly liquid debt instruments of the U.S. government and its agencies, and U.S. municipalities. As of March 31, 2011, our balance in marketable investments was $75.9 million. The longer the duration of a security, the more susceptible it is to changes in market interest rates and bond yields. As yields increase, those securities with a lower yield-at-cost show a mark-to-market unrealized loss. For example, assuming a hypothetical increase in interest rates of one percentage point, the fair value of our total investment portfolio as of March 31, 2011 would have potentially decreased by approximately $620,000, resulting in an unrealized loss that would subsequently adversely impact our earnings. As a result, changes in the market interest rates will affect our future net income (loss). We may be required to record impairment charges in future quarters as a result of the decline in value of our long-term investments in auction rate securities (ARS). Included under the caption of “Long-term investments” in the Consolidated Balance Sheet as of March 31, 2011 are $6.5 million of ARS. These ARS were designed to provide liquidity through an auction process that resets the applicable interest rate at predetermined calendar intervals, generally every 35 days. Though approximately $5.5 million (par value) of our original holdings of $13.4 million (par value) of ARS have been redeemed at full par value since 2008, auctions for the remaining ARS in our portfolio at March 31, 2011 continue to fail and they remain as illiquid. Upon an auction failure, the interest rates do not reset at a market rate but instead reset based on a formula contained in the prospectus of the individual security, which rate is generally higher than the prevailing market rate. The failure of the auctions impacts our ability to readily liquidate our ARS into cash until a future auction of these investments is successful, a buyer is found outside of the auction process, or the ARS is refinanced by the issuer into another type of debt instrument. If there is a decline in fair value in our ARS that is considered other-than-temporary then we would have to record an impairment charge in our Consolidated Statement of Operations for the loss in value associated with the worsening of the credit worthiness (credit losses) of the issuer, which would reduce future earnings, harm our business and may cause our stock price to decline. We depend on skilled and experienced personnel to operate our business effectively. If we are unable to recruit, hire, train and retain these employees, our ability to manage and expand our business will be harmed, which would impair our future revenue and profitability. Our success largely depends on the skills, experience and efforts of our officers and other key employees. Except for Change of Control and Severance Agreements for our executive officers, we do not have employment contracts with any of our officers or other key employees. Any of our officers and other key employees may terminate their employment at any time. We do not have a succession plan in place for each of our officers and key employees. In addition, we do not maintain “key person” life insurance policies covering any of our employees. The loss of any of our senior management team members could weaken our management expertise and harm our business. Our ability to retain our skilled labor force and our success in attracting and hiring new skilled employees are critical factors in determining whether we will be successful in the future. We may not be able to meet our future hiring needs or retain existing personnel. We may face particularly significant challenges and risks in hiring, training, managing and retaining engineering and sales and marketing employees. Failure to attract, train and retain personnel, particularly technical and sales and marketing personnel, would materially harm our ability to compete effectively and grow our business. 31 Table of Contents The price of our common stock may fluctuate substantially. We have a limited number of shares of common stock outstanding, a large portion of which is held by a small number of investors, which could result in the increase in volatility of our stock price. As of December 31, 2010, approximately 51% of our outstanding shares of common stock were held by 10 institutional investors. As a result of our relatively small public float, our common stock may be less liquid than the stock of companies with broader public ownership. Among other things, trading of a relatively small volume of our common stock may have a greater impact on the trading price for our shares than would be the case if our public float were larger. The public market price of our common stock has in the past fluctuated substantially and, due to the current concentration of stockholders, it may continue to do so in the future. The market price for our common stock could also be affected by a number of other factors, including: · The general market conditions unrelated to our operating performance; · Sales of large blocks of our common stock, including sales by our executive officers, directors and our large institutional investors; · Quarterly variations in our, or our competitors’, results of operations; · Changes in analysts’ estimates, investors’ perceptions, recommendations by securities analysts or our failure to achieve analysts’ estimates; · The announcement of new products or service enhancements by us or our competitors; · The announcement of the departure of a key employee or executive officer by us or our competitor; · Regulatory developments or delays concerning our, or our competitors’ products; and · The initiation of litigation by us or against us. Actual or perceived instability in our stock price could reduce demand from potential buyers of our stock, thereby causing our stock price to either remain depressed or to decline further. We may be involved in future costly intellectual property litigation, which could impact our future business and financial performance. Our competitors or other patent holders may assert that our present or future products and the methods we employ are covered by their patents. In addition, we do not know whether our competitors own or will obtain patents that they may claim prevent, limit or interfere with our ability to make, use, sell or import our products. Although we may seek to resolve any potential future claims or actions, we may not be able to do so on reasonable terms, or at all. If, following a successful third-party action for infringement, we cannot obtain a license or redesign our products, we may have to stop manufacturing and selling the applicable products and our business would suffer as a result. In addition, a court could require us to pay substantial damages, and prohibit us from using technologies essential to our products, any of which would have a material adverse effect on our business, results of operations and financial condition. We may become involved in litigation not only as a result of alleged infringement of a third party’s intellectual property rights but also to protect our own intellectual property. For example, we have been, and may hereafter become, involved in litigation to protect the trademark rights associated with our company name or the names of our products. Infringement and other intellectual property claims, with or without merit, can be expensive and time-consuming to litigate, and could divert management’s attention from our core business. Any acquisitions that we make could disrupt our business and harm our financial condition. From time to time we evaluate potential strategic acquisitions of complementary businesses, products or technologies. We may also consider joint ventures and other collaborative projects. We may not be able to identify appropriate acquisition candidates or strategic partners, or successfully negotiate, finance or integrate any businesses, products or technologies that we acquire. Furthermore, the integration of any acquisition and management of any collaborative project may divert management’s time and resources from our core business and disrupt our operations and we may incur significant legal, accounting and banking fees in connection with such a transaction. In addition, if we purchase a company that is not profitable, our cash balances may be reduced or depleted. We do not have any experience as a team with acquiring companies or products. If we decide to expand our product offerings beyond laser and light-based products, we may spend time and money on projects that do not increase our revenue. Any cash acquisition we pursue would diminish our available cash balances to us for other uses, and any stock acquisition could be dilutive to our stockholders. While we from time to time evaluate potential acquisitions of businesses, products and technologies, and anticipate continuing to make these evaluations, we have no present understandings, commitments or agreements with respect to any material acquisitions or collaborative projects. 32 Table of Contents Our manufacturing operations are dependent upon third-party suppliers, making us vulnerable to supply shortages and price fluctuations, which could harm our business. Many of the components and materials that comprise our products are currently manufactured by a limited number of suppliers. A supply interruption or an increase in demand beyond our current suppliers’ capabilities could harm our ability to manufacture our products until a new source of supply is identified and qualified. Our reliance on these suppliers subjects us to a number of risks that could harm our business, including: · Interruption of supply resulting from modifications to or discontinuation of a supplier’s operations; · Delays in product shipments resulting from uncorrected defects, reliability issues or a supplier’s variation in a component; · A lack of long term supply arrangements for key components with our suppliers; · Inability to obtain adequate supply in a timely manner, or on reasonable terms; · Difficulty locating and qualifying alternative suppliers for our components in a timely manner; · Production delays related to the evaluation and testing of products from alternative suppliers and corresponding regulatory qualifications; and · Delay in supplier deliveries. Any interruption in the supply of components or materials, or our inability to obtain substitute components or materials from alternate sources at acceptable prices in a timely manner, could impair our ability to meet the demand of our customers, which would have an adverse effect on our business. Intellectual property rights may not provide adequate protection for some or all of our products, which may permit third parties to compete against us more effectively. We rely on patent, copyright, trade secret and trademark laws and confidentiality agreements to protect our technology and products. At December 31, 2010, we had 17 issued U.S. patents. Some of our components, such as our laser module, electronic control system and high-voltage electronics, are not, and in the future may not be, protected by patents. Additionally, our patent applications may not issue as patents or, if issued, may not issue in a form that will be advantageous to us. Any patents we obtain may be challenged, invalidated or legally circumvented by third parties. Consequently, competitors could market products and use manufacturing processes that are substantially similar to, or superior to, ours. We may not be able to prevent the unauthorized disclosure or use of our technical knowledge or other trade secrets by consultants, vendors, former employees or current employees, despite the existence generally of confidentiality agreements and other contractual restrictions. Monitoring unauthorized uses and disclosures of our intellectual property is difficult, and we do not know whether the steps we have taken to protect our intellectual property will be effective. Moreover, the laws of many foreign countries will not protect our intellectual property rights to the same extent as the laws of the United States. The absence of complete intellectual property protection exposes us to a greater risk of direct competition. Competitors could purchase one of our products and attempt to replicate some or all of the competitive advantages we derive from our development efforts, design around our protected technology, or develop their own competitive technologies that fall outside of our intellectual property rights. If our intellectual property is not adequately protected against competitors’ products and methods, our competitive position and our business could be adversely affected. Healthcare reform legislation could adversely affect our future profitability and financial condition. The President and members of Congress passed legislation relating to healthcare reform. Our products are not reimbursed by insurance companies or federal or state governments and some of this legislation will, therefore, not affect us. This legislation, however, does include several aspects that will apply to us, including a tax on our U.S. revenue which is applicable to us beginning in 2013. While we are presently evaluating the full scope of how this legislation will impact our operations, including how to administer this tax, we believe this will adversely affect our future profitability and financial condition. We offer credit terms to some qualified customers and also to leasing companies to finance the purchase of our products. In the event that any of these customers default on the amounts payable to us, our earnings may be adversely affected. While we qualify customers to whom we offer credit terms (generally net 30 to 60 days), we cannot provide any assurance that the financial position of these customers will not change adversely before we receive payment. Our general and administrative expenses and earnings are negatively impacted by customer defaults and cause an increase in the allowance for doubtful accounts. In the event that there is a default by any customers to whom we have provided credit terms in the future, we may recognize a bad debt charge in our general and administrative expenses and this could negatively affect our earnings and results of operations. We are subject to fluctuations in the exchange rate of the U.S. dollar and foreign currencies. As a result of recent fluctuations in currency markets and the strong dollar relative to many other major currencies, our products priced in U.S. dollars may be more expensive relative to products of our foreign competitors, which could result in lower revenue. We do not actively hedge our exposure to currency rate fluctuations. While we transact business primarily in U.S. Dollars, and a significant proportion of our revenue is denominated in U.S. Dollars, a portion of our costs and revenue is denominated in other currencies, such as the Euro, Japanese Yen, Australian Dollar, Canadian Dollar and British Pound Sterling. As a result, changes in the exchange rates of these currencies to the U.S. Dollar will affect our net income (loss). 33 Table of Contents The expense and potential unavailability of insurance coverage for our customers could adversely affect our ability to sell our products, and therefore our financial condition. Some of our customers and prospective customers have had difficulty in procuring or maintaining liability insurance to cover their operation and use of our products. Medical malpractice carriers are withdrawing coverage in certain states or substantially increasing premiums. If this trend continues or worsens, our customers may discontinue using our products and potential customers may opt against purchasing laser and light based products due to the cost or inability to procure insurance coverage. The unavailability of insurance coverage for our customers and prospects could adversely affect our ability to sell our products, and that could harm our financial condition. Anti-takeover provisions in our Amended and Restated Certificate of Incorporation and Bylaws, and Delaware law, contain provisions that could discourage a takeover. Our Amended and Restated Certificate of Incorporation and Bylaws, and Delaware law, contain provisions that might enable our management to resist a takeover, and might make it more difficult for an investor to acquire a substantial block of our common stock. These provisions include: · A classified board of directors; · Advance notice requirements to stockholders for matters to be brought at stockholder meetings; · Limitations on stockholder actions by written consent; and · The right to issue preferred stock without stockholder approval, which could be used to dilute the stock ownership of a potential hostile acquirer. These provisions, as well as Change of Control and Severance Agreements entered into with each of our executive officers, might discourage, delay or prevent a change in control of our company or a change in our management. The existence of these provisions could adversely affect the voting power of holders of common stock and limit the price that investors might be willing to pay in the future for shares of our common stock. 34 Table of Contents ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS We did not sell any equity securities during the period covered by this report. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. [REMOVED AND RESERVED] ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Exhibit No. Description Amended and Restated Certificate of Incorporation of the Registrant (Delaware). Bylaws of the Registrant. Specimen Common Stock certificate of the Registrant. Cutera, Inc. 2004 Equity Incentive Plan, as amended by its Board of Directors on April 25, 2008. Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Incorporated by reference from our Registration Statement on Form S-1 (Registration No. 333-111928) which was declared effective on March 30, 2004. Incorporated by reference from our Annual Report on Form 10-K filed with the SEC on March 25, 2005. Incorporated by reference from our Definitive Proxy Statement on Form 14A filed with the SEC on April 28, 2008. 35 Table of Contents SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of The Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Brisbane, State of California, on the 2nd day of May, 2011. CUTERA, INC. /S/ RONALD J. SANTILLI Ronald J. Santilli Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) 36
